AO 2451-3 (Rev, 05/15/2{)18) Judgmcnt in a Criminal Petty Case (Modiiied) Page l ofl

UNITED STATES DISTRICT COURT
soUTHERN DIsTRlCT oF cALlFoRNIA

United States of America JUDGMENT IN A CRIMINAL CASE
V_ (For Offenses Committed On or After November l, 1987)
Ricardo Bermudez_@arcia Case Number: 3: lS-mj-23032-BGS

Serena Premjee
Defendant’ .»;¢wn.e,

 

 

 

§ ` a .
; §§ m
REGISTRATION No. 81393298 §§ he §§ §§
THE DEFENDANT: UEC 1 3 2018
pleaded guilty to count(s) 2 of the Complaint

 

 

_ CLEF§K us oisralct count
|:| Was found gullty to count(S) SOUTHEF:N D:s'rsicr QF cALtFoF:NlA

 

 

 

after a plea of not guilty. m 'L... DEPUT\/
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Section Nature of Offense Count Number§s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 2

l:| The defendant has been found not guilty on count(S)

 

|Xl Count(s) ONE is l dismissed on the motion of the United States.

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

TIME SERVED

Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and Special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant'S economic circumstances

Thursday, December 13, 2018
Date of lmposition of Sentence

izr/QM%

rYoNoRABLE BERNARD G. sKoMAL
UNITED sTATEs MAGIsTRATE IUDGE

3: 13_mj-23032-Bcs

